SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Gol Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information for the Quarter Report Ended June 30, 2011 and Review of Interim Financial Statements ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Index Company Profile Subscribed Capital 1 Interim Consolidated Financial Statements Balance Sheet - Assets 2 Balance Sheet - Liabilities 3 Income Statement 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Consolidated Statements of Changes in Equity From 01/01/2011 up to 06/30/2011 7 From 01/01/2010 up to 06/30/2010 8 Statements of Value Added 9 Management Coments 10 Notes to the Interim Consolidated Financial Statements 17 Report on Review of Interim Financial Statements 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Company Profile / Subscribed Capital Number of Shares Current Quarter (Thousands) 06/30/2011 Paid- in Capital Common 137,032,734 Preferred 133,354,132 Total 270,386,866 Treasury Common 0 Preferred 454,425 Total 454,425 Pafe 1 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Balance Sheet - Assets (In Thousands of Reais) Current Quarter Previous Year Account Code Account Description 06/30/2011 12/31/2010 1 Total Assets 9,195,926 9,063,847 1.01 Current Assets 2,659,531 2,704,852 1.01.01 Cash and Cash Equivalents 1,643,472 1,955,858 1.01.02 Short Term Investments 313,431 22,606 1.01.03 Trade and Other Receivables 281,087 303,054 1.01.03.01 Clients 281,087 303,054 1.01.04 Inventories, Net 141,746 170,990 1.01.06 Recoverable Taxes, Net 117,644 88,143 1.01.06.01 Current Recoverable Taxes, Net 117,644 88,143 1.01.07 Prepaid Expenses 88,727 116,182 1.01.08 Other Current Assets 73,424 48,019 1.01.08.03 Other Credits 73,424 48,019 1.02 Non-current Assets 6,536,395 6,358,995 1.02.01 Long-Term Assets 1,617,897 1,630,850 1.02.01.06 Deferred Taxes 831,022 817,545 1.02.01.06.01 Deferred Income Taxes 831,022 817,545 1.02.01.07 Prepaid Expenses 49,515 54,201 1.02.01.09 Other Non-current Assets 737,360 759,104 1.02.01.09.01 Other Non-current Assets 7,053 9,227 1.02.01.09.03 Restricted Cash 8,608 34,500 1.02.01.09.04 Deposits 611,435 715,377 1.02.01.09.05 Long term Investments 110,264 0 1.02.03 Property, Plant and Equipment 3,659,079 3,460,968 1.02.03.01 Operation Property, Plant and Equipment 1,061,811 926,874 1.02.03.01.01 Other Flight Equipment 876,911 751,816 1.02.03.01.04 Other 184,900 175,058 1.02.03.02 Property, Plant and Equipment on Leasing 2,233,994 2,210,433 1.02.03.02.01 Property, Plant and Equipment on Finance Leasing 2,233,994 2,210,433 1.02.03.03 Property, Plant and Equipment in Progress 363,274 323,661 1.02.03.03.01 Advance of Property, Plant and Equipment Acquisition 363,274 323,661 1.02.04 Intangible 1,259,419 1,267,177 1.02.04.01 Intangible 717,117 724,875 1.02.04.02 Goodwill 542,302 542,302 Pafe 2 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Balance Sheet - Liabilities (In Thousands of Reais) Current Quarter Previous Year Account Code Account Description 06/30/2011 12/31/2010 2 Total Liabilities 9,195,926 9,063,847 2.01 Current Liabilities 1,725,982 1,688,993 2.01.01 Salaries, Wages and Benefits 252,682 205,993 2.01.01.02 Salaries, Wages and Benefits 252,682 205,993 2.01.02 Accounts Payable 235,215 215,792 2.01.03 Tax Obligations 50,403 58,197 2.01.04 Short Term Debt 342,102 346,008 2.01.04.01 Short Term Debt 342,102 346,008 2.01.05 Other Current Liabilities 829,872 807,036 2.01.05.02 Other 829,872 807,036 2.01.05.02.01 Dividends Payable 593 51,450 2.01.05.02.04 Sales Taxes and Landing Fees 140,344 85,140 2.01.05.02.05 Advance Ticket Sales 492,763 517,006 2.01.05.02.06 Customer Loyalty Programmes 55,744 55,329 2.01.05.02.07 Advance From Customers 29,023 24,581 2.01.05.02.08 Other Liabilities 111,405 73,530 2.01.06 Provisions 15,708 55,967 2.02 Non-Current Liabilities 4,865,295 4,445,685 2.02.01 Long Term Debt 3,700,052 3,395,080 2.02.01.01 Long Term Debt 3,700,052 3,395,080 2.02.02 Other Liabilities 313,672 319,509 2.02.02.02 Other 313,672 319,509 2.02.02.02.03 Customer Loyalty Programmes 162,586 152,327 2.02.02.02.04 Advance Ticket Sales 0 33,262 2.02.02.02.05 Tax Obligations 121,833 99,715 2.02.02.02.06 Other 29,253 34,205 2.02.03 Deferred Tax 670,276 642,185 2.02.03.01 Deferred Income Tax 670,276 642,185 2.02.04 Provisions 181,295 88,911 2.02.04.01 Tax, Labor, and Civil Provision 181,295 88,911 2.03 Consolidated Shareholders’ Equity 2,604,649 2,929,169 2.03.01 Capital 2,183,940 2,183,133 2.03.01.01 Issued Capital 2,316,462 2,315,655 2.03.01.02 Cost on Issued Shares (132,522) (132,522) 2.03.02 Capital Reserves 107,060 92,103 2.03.02.05 Treasury Shares (11,887) (11,887) 2.03.02.07 Share-based Payments 58,684 43,727 2.03.02.08 Capital Reserve 60,263 60,263 2.03.04 Retained Earnings 642,860 642,860 2.03.05 Accumulated Earnings (326,769) 0 2.03.06 Equity’s Evaluation Adjustment (2,442) 11,073 Pafe 3 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements /Income Statement (In thousands of Reais) Current Quarter Current Quarter Accumulated Quarter Previous Year Quarter Previous Year Accumulated Account Code Account Description 04/01/2011 up to 06/30/2011 01/01/2011 up to 06/30/2011 (Restated) 04/01/2010 up to 06/30/2010 01/01/2010 up to 06/30/2010 3.01 Operating Revenues 1,566,341 3,462,063 1,590,853 3,320,670 3.01.01 Passenger 1,378,585 3,082,433 1,410,679 2,978,561 3.01.02 Cargo and Other 187,756 379,630 180,174 342,109 3.02 Cost of Goods and Services Sold (1,567,901) (3,040,504) (1,297,212) (2,622,423) 3.03 Gross profit (1,560) 421,559 293,641 698,247 3.04 Operating Expenses/Income (269,254) (557,103) (236,372) (449,558) 3.04.01 Sales (152,955) (302,389) (143,763) (272,300) 3.04.01.01 Sales and Marketing (152,955) (302,389) (143,763) (272,300) 3.04.02 General and Administrative (116,299) (254,714) (92,609) (177,258) 3.05 Profit Before Income Taxes and Finance Result (270,814) (135,544) 57,269 248,689 3.06 Finance Result (87,026) (112,832) (113,203) (246,943) 3.06.01 Financial Income 62,497 164,361 22,391 41,789 3.06.01.01 Investments Income 33,376 67,565 22,391 41,789 3.06.01.02 Exchange Variation, net 27,013 96,796 0 0 3.06.01.03 Other Finance Income 2,108 0 0 0 3.06.02 Financial Expenses (149,523) (277,193) (135,594) (288,732) 3.06.02.01 Interest on Loans (86,670) (176,193) (71,723) (138,877) 3.06.02.02 Derivatives Net Result (62,853) (93,468) (25,733) (43,504) 3.06.02.03 Other Operating Expenses 0 (7,532) (8,590) (19,054) 3.06.02.04 Exchenge Variation, Net 0 0 (29,548) (87,297) 3.07 Profit Before Income Taxes (357,840) (248,376) (55,934) 1,746 3.08 Income (Expenses) Tax (863) (40,931) 4,027 (29,731) 3.08.01 Current 3,794 (19,606) 11,882 (20,558) 3.08.02 Deferred (4,657) (21,325) (7,855) (9,173) 3.09 Net Profit of Continued Operation (358,703) (289,307) (51,907) (27,985) 3.11 Consolidated Profit (Loss) for the Period (358,703) (289,307) (51,907) (27,985) 3.11.01 Attributed to Shareholders of Parent Company (358,703) (289,307) (51,907) (27,985) 3.99 Earnings Per Share (Reais / Share) Pafe 4 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Statement of Comprehensive Income (In thousands of Reais) Current Quarter Current Quarter Accumulated Quarter Previous Year Quarter Previous Year Accumulated Account Code Account Description 04/01/2011 up to 06/30/2011 01/01/2011 up to 06/30/2011 (Restated) 04/01/2010 up to 06/30/2010 01/01/2010 up to 06/30/2010 4.01 Consolidated Net Profit for the Period (358,703) (289,307) (51,907) (27,985) 4.02 Other Comprehensive Income (28,798) (13,515) (1,957) (1,987) 4.02.01 Available for Sale Financial Assets 0 (487) (590) (913) 4.02.02 Cash Flow Hedge (43,634) (19,740) (2,073) (1,630) 4.02.03 Income tax 14,836 6,712 706 556 4.03 Consolidated Comprehensive Income for the Period (387,501) (302,822) (53,864) (29,972) 4.03.01 Attributed to Shareholders of Parent Company (387,501) (302,822) (53,864) (29,972) Pafe 5 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (In thousands of Reais) Current Quarter Accumulated Same Quarter Previous Year Accumulated Account Code Account Description 01/01/2011 up to 06/30/2011 (Restated) 01/01/2010 up to 06/30/2010 6.01 Net Cash Provided by (Used in) Operating Activities (14,996) 438,449 6.01.01 Cash Flows from Operating Activities 370,734 401,740 6.01.01.01 Depreciation and Amortization 180,824 144,131 6.01.01.02 Allowance for Doubtful Accounts 4,480 4,588 6.01.01.03 Provisions for Contingencies and Others 2,836 6,971 6.01.01.04 Provisions for Onerous Contracts 12,330 358 6.01.01.05 Provision for Inventory Obsolescence 19 0 6.01.01.06 Deferred Taxes 21,325 9,173 6.01.01.07 Shared-based compensations 14,957 14,377 6.01.01.08 Exchange and Monetary Variations, Net (111,237) 59,779 6.01.01.09 Interests on Loans, Net 176,193 138,877 6.01.01.10 Non Realized Hedge Result, Net 26,485 43,774 6.01.01.11 Provision for Return of Aircraft (1,508) 13,151 6.01.01.14 Customer Loyalty Programmes 10,674 (33,439) 6.01.01.15 Write-off of Property, Plant, Equipment, and Intangible 5,073 0 6.01.01.16 Provision for profit sharing 28,283 0 6.01.02 Assets and Liabilities Variation (96,423) 64,694 6.01.02.01 Trade and Other Receivables 17,487 264,261 6.01.02.02 Inventories 29,225 (28,713) 6.01.02.03 Deposits 26,329 31,693 6.01.02.04 Prepaid Expenses and Recovery Taxes 21,937 27,216 6.01.02.05 Other Assets 5,367 6,900 6.01.02.06 Accounts Payable 19,423 103,279 6.01.02.07 Advance Ticket Sales (34,714) (131,510) 6.01.02.08 Advance from Customers (28,820) (27,184) 6.01.02.09 Salaries, Wages and Benefits 46,536 42,303 6.01.02.10 Sales Tax and Landing Fees 8,915 (5,128) 6.01.02.11 Tax Obligation 27,216 (5,017) 6.01.02.12 Provisions (48,345) (29,629) 6.01.02.14 Interests Paid (73,404) (68,154) 6.01.02.15 Income Tax Paid (19,606) (20,558) 6.01.02.16 Provision for profit sharing (56,727) (70,000) 6.01.02.17 Insurance (30,168) (40,420) 6.01.02.18 Other Liabilities (7,074) 15,355 6.01.03 Other (289,307) (27,985) 6.01.03.01 Net Income (loss) for the Period (289,307) (27,985) 6.02 Net Cash Generated by (used in) Investing Activies (506,773) (308,115) 6.02.01 Short term Investments (401,089) 415 6.02.02 Restricted Cash 25,892 (46,464) 6.02.03 Purchase of Property, Plant and Equipment (118,306) (220,710) 6.02.04 Intangible Assets (13,270) (41,356) 6.03 Net Cash Generated by (used in) Financing Activities 207,917 14,540 6.03.02 Debts 548,458 301,516 6.03.03 Payments of Debts (290,491) (220,666) 6.03.04 Capital increase 807 119,529 6.03.05 Dividends Paid (50,857) (185,839) 6.04 Exchange Variation on Cash and Cash Equivalents 1,466 (9,292) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (312,386) 135,582 6.05.01 Cash and Cash Equivalents at Beginning of the Period 1,955,858 1,382,408 6.05.02 Cash and Cash Equivalents at End of the Period 1,643,472 1,517,990 Pafe 6 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Statement of Changes in Equity – From 01/01/2011 up to 06/30/2011 (In thousands of Reais) ACCCOUNT CODE ACCCOUNT DESCRIPTION CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED LOSSES OTHER COMPREHENSIVE INCOME TOTAL CONTROLLERS' PARTICIPATION TOTAL NON CONTROLLERS' PARTICIPATION TOTAL CONSOLIDATED EQUITY 5.01 Balance as of December 31,2010 2,183,133 92,103 642,860 0 11,073 2,929,169 0 2,929,169 5.02 Error adjustment, net of taxes – note 2.2 0 0 0 (37,462) 0 (37,462) 0 (37,462) 5.03 Restated Balance as of January 1,2011 2,183,133 92,103 642,860 (37,462) 11,073 2,891,707 0 2,891,707 5.04 Shareholders Capital Transactions 807 14,957 0 0 0 15,764 0 15,764 5.04.08 Capital Increase though the exercise of stock options 807 0 0 0 0 807 0 807 5.04.09 Stock Option 0 14,957 0 0 0 14,957 0 14,957 5.05 Total Other Comprehensive Income 0 0 0 (289,307) (13,515) (302,822) 0 (302,822) 5.05.02 Other Comprehensive Income 0 0 0 (289,307) (13,515) (302,822) 0 (302,822) 5.05.02.06 Net Profit for the Period 0 0 0 (289,307) (13,515) (302,822) 0 (302,822) 5.07 Final Balance 2,183,940 107,060 642,860 (326,769) (2,442) 2,604,649 0 2,604,649 Pafe 7 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Statement of Changes in Equity – From 01/01/2010 up to 06/30/2010 (In thousands of Reais) ACCCOUNT CODE ACCCOUNT DESCRIPTION CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES RETAINED LOSSES OTHER COMPREHENSIVE INCOME TOTAL CONTROLLERS' PARTICIPATION TOTAL NON CONTROLLERS' PARTICIPATION TOTAL CONSOLIDATED EQUITY 5.01 Balance as of December 31, 2009 2,062,272 67,360 596,627 (117,091) 818 2,609,986 0 2,609,986 5.03 Adjustment balance 2,062,272 67,360 596,627 (117,091) 818 2,609,986 0 2,609,986 5.04 Capital Transactions with Stakeholders 119,529 14,377 0 0 0 133,906 0 133,906 5.04.08 Stock Option’s Capital Increase 463 0 0 0 0 463 0 463 5.04.09 Capital Increase on May 05,2010 119,066 0 0 0 0 119,066 0 119,066 5.04.10 Stock Option 0 14,377 0 0 0 14,377 0 14,377 5.05 Total Comprehensive Income 0 0 0 (27,985) (1,987) (29,972) 0 (29,972) 5.05.02 Other Comprehensive Income 0 0 0 (27,985) (1,987) (29,972) 0 (29,972) 5.05.02.06 Net Loss for the Period 0 0 0 (27,985) 0 (27,985) 0 (27,985) 5.05.02.07 Other Comprehensive Income, Net 0 0 0 0 (1,987) (1,987) 0 (1,987) 5.07 Final Balance 2,181,801 81,737 596,627 (145,076) (1,169) 2,713,920 0 2,713,920 Pafe 8 of 55 ITR - Quarterly Information – 06/30/2011 – GOL LINHAS AÉREAS INTELIGENTES SA Version: 1 Interim Consolidated Financial Statements / Statement of Value Added (In thousands of Reais) Current Quarter Accumulated Quarter Previous Year Accumulated Account Code Account Description 01/01/2011 up to 06/30/2011 (Restated) 01/01/2010 up to 06/30/2010 7.01 Revenues 3,620,099 3,469,509 7.01.02 Other Revenues 3,624,579 3,474,097 7.01.02.01 Transportation of Passenger, Cargo and Other 3,624,579 3,474,097 7.01.04 Provision/Reversion of Doubtful Accounts (4,480) (4,588) 7.02 Acquired from Third Parties (2,295,864) (1,937,737) 7.02.02 Materials, Energy, Services from Third Parties and Other (690,400) (612,012) 7.02.04 Other (1,605,464) (1,325,725) 7.02.04.01 Fuel and Lubricant Suppliers (1,411,862) (1,135,490) 7.02.04.02 Aircraft Insurance (16,769) (24,562) 7.02.04.03 Commercial and Marketing (176,833) (165,673) 7.03 Gross Value Added 1,324,235 1,531,772 7.04 Retentions (180,824) (144,131) 7.04.01 Depreciation and Amortization (180,824) (144,131) 7.05 Net Value Added Generated 1,143,411 1,387,641 7.06 Value Added Received in Transference 487,465 448,715 7.06.02 Finance Income 487,465 448,715 7.07 Total Value Added to Distribute 1,630,876 1,836,356 7.08 Distribution of Value Added 1,630,876 1,836,356 7.08.01 Employees 744,741 596,008 7.08.02 Taxes 334,389 286,322 7.08.03 Third Parties' Capital Remuneration 841,053 982,011 7.08.03.03 Other 841,053 982,011 7.08.03.03.01 Funders 600,297 695,659 7.08.03.03.02 Lessors 240,756 286,352 7.08.04 Own Capital Remuneration (289,307) (27,985) 7.08.04.03 Period Losses (289,307) (27,985) Pafe 9 of 55 Message from the CEO On July 28, 2011, the Company announced a revision of its 2011 guidance due to the maintenance throughout the entire second quarter of a highly competitive scenario in which an excessive increase in Brazilian market supply led to a reduction in fares. Given that fuel costs are expected to remain at high levels and certain costs were higher than expected in 2Q11, the Company is implementing an additional cost reduction plan, focusing on ex-fuel costs. These measures have already begun and will be fully effective throughout 2012. Once they are all in place, the Company expects to reduce expenses by around R$650 million in the latter year – CASK ex-fuel by 1.10 cents (R$), what will make the unitary cost decrease to 8.50 cents (R$), and overall CASK by 1.25 cents (R$) for 2012. These initiatives are in line with GOL’s determination to keep costs appropriate with its business model while maintaining its commitment to safety and quality. GOL keeps its financial strategy of high liquidity and an appropriate debt amortization profile, with a low refinancing risk, aiming to ensure sustainable growth. Given the implementation of these measures, the Company expects to generate appropriate returns for its shareholders again in 2012. The Company values its franchise and strategic position in the Brazilian market and believes its business model to be the most appropriate for economic and social inclusion, breaking the cultural barriers that still exist in Brazilian air transport and exploring a market which, given its low penetration, has enormous growth potential in the coming years. GOL remains committed to its low-cost, low-fare strategy, and will continue to work in order to maintain its position as the best airline company to fly with, work for and invest in. Constantino de Oliveira Junior , Founder and CEO of GOL Linhas Aéreas Inteligentes S.A. Operating Performance Total System 2Q11 2Q10 Var.% 1Q11 Var.% ASK - GOL (billion) 11.4 11.1 2.9% 11.9 -4.2% ASK - Others (billion) 24.4 20.4 19.9% 24.1 1.2% ASK - Industry (billion) 35.8 31.4 13.9% 36.0 -0.5% RPK - GOL (billion) 7.6 6.7 13.4% 8.6 -11.9% RPK - Others (billion) 18.1 13.9 30.5% 17.9 1.0% RPK - Industry (billion) 25.7 20.5 25.0% 26.5 -3.2% Load Factor - GOL (%) 66.5% 60.4% +6.2 pp 72.3% -5.8 pp Load Factor - Others (%) 74.2% 68.1% +6.1 pp 74.4% -0.2 pp Load Factor - Industry (%) 71.7% 65.4% +6.4 pp 73.7% -2.0 pp Domestic Market ASK - GOL (billion) 10.4 10.0 4.2% 10.5 -1.2% ASK - Others (billion) 17.2 14.2 21.6% 17.1 0.5% ASK - Industry (billion) 27.7 24.2 14.4% 27.7 -0.1% RPK - GOL (billion) 7.0 6.1 14.2% 7.8 -10.0% RPK - Others (billion) 12.2 9.1 34.7% 12.4 -1.2% RPK - Industry (billion) 19.2 15.2 26.5% 20.1 -4.6% Load Factor - GOL (%) 67.0% 61.1% +5.9 pp 73.5% -6.6 pp Load Factor - Others (%) 71.0% 64.1% +6.9 pp 72.3% -1.3 pp Load Factor - Industry (%) 69.5% 62.9% +6.6 pp 72.8% -3.3 pp International Market ASK - GOL (billion) 1.0 1.1 -9.8% 1.3 -27.7% ASK - Others (billion) 7.2 6.2 15.9% 7.0 3.0% ASK - Industry (billion) 8,3 7,3 14,2% 8,1 3,0% RPK - GOL (billion) 0.6 0.6 4.8% 0.8 -29.2% RPK - Others (billion) 5.9 4.8 22.6% 5.5 5.8% RPK - Industry (billion) 6.5 5.4 20.7% 6.4 1.3% Load Factor - GOL (%) 61.6% 53.1% +8.6 pp 62.9% -1.3 pp Load Factor - Others (%) 81.7% 77.3% +4.4 pp 79.5% +2.2 pp Load Factor - Industry (%) 79.4% 73.8% +5.6 pp 76.9% +2.5 pp Data from the Brazilian Civil Aviation Authority (ANAC): adjusted in accordance with the new methodology adopted as of October 2010. Total System 1S11 1S10 Var.% ASK - GOL (billion) 23.3 22.2 4.7% ASK - Others (billion) 48.5 40.7 19.2% ASK - Industry (billion) 71.8 62.9 14.1% RPK - GOL (billion) 16.2 14.5 11.4% RPK - Others (billion) 36.0 28.7 25.6% RPK - Industry (billion) 52.2 43.2 20.8% Load Factor - GOL (%) 69.5% 65.3% +4.2 pp Load Factor - Others (%) 74.3% 70.5% +3.8 pp Load Factor - Industry (%) 72.7% 68.7% +4.1 pp Domestic Market ASK - GOL (billions) 21.0 20.0 4.7% ASK - Others (billion) 34.4 28.4 21.2% ASK - Industry (billion) 55.3 48.4 14.4% RPK - GOL (billions) 14.7 13.2 11.4% RPK - Others (billion) 24.6 19.2 28.4% RPK - Industry (billion) 39.4 32.4 21.5% Load Factor - GOL (%) 70.3% 66.0% +4.3 pp Load Factor - Outros (%) 71.6% 67.6% +4.0 pp Load Factor - Industry (%) 71.1% 67.0% +4.2 pp International Market ASK - GOL (billion) 2.3 2.2 4.5% ASK - Others (billion) 14.2 12.3 14.7% ASK - Industry (billion) 16.5 14.5 13.2% RPK - GOL (billions) 1.4 1.3 11.1% RPK - Others (billion) 11.4 9.5 20.0% RPK - Industry (billion) 12.8 10.8 19.0% Load Factor - GOL (%) 62.4% 58.7% +3.7 pp Load Factor - Others (%) 80.6% 77.1% +3.6 pp Load Factor - Industry (%) 78.1% 74.3% +3.8 pp Advanced Comparative Data – ANAC In October 2010, ANAC altered its method for calculating monthly traffic information ( Official Letter no. 11/2010/GEAC/SRE/ANAC ) and republished the data for the periods subsequent to January 2009. All the 2010 operational data reflect the new methodology, and may not be entirely comparable to the figures disclosed at that time. According to ANAC, the changes were designed to align the data with the concepts adopted by the International Civil Aviation Organization (ICAO). The alteration was necessary because Brazil has joined the ICAO’s statistical program and supplies the latter’s database with several industry data. The changes in the methodology refer to the calculation of ASK (seat supply) and the classification of domestic legs of international flights, which are now considered to be part of the domestic market. ANAC announced that it will republish the 2008 information at a later date. Supply The Company adopted a prudent strategy towards adding capacity in the quarter. As a result, GOL’s domestic-market supply grew by 4.2% year-on-year, versus 21.6% for the other airlines (“others” in the tables above). Supply on GOL’s total route network increased by 2.9%, due to: (i) the 2.8% increase in the average fleet utilization rate (from 12.7 block hours/day in 2Q10 to 13.0 block hours/day in 2Q11); (ii) the strategy of maximizing aircraft occupation, which pushed up the load factor by 6.2 p.p.; and (iii) GOL’s higher number of destinations between the periods (Montes Claros, Bridgetown and Aeroparque Jorge Newbery in Argentina). This upturn in supply was partially offset by: (a) the 1.0% reduction in the average stage length (893km, versus 902km in 2Q10); (b) the discontinuation of international charter flights and the return of three B767s; and (c) the discontinuation of flights to Bogota, Colombia. Maintaining its prudent approach to adding capacity (in available seat-kilometers, or ASK), in 1H11 supply on GOL’s domestic route network increased by only 4.7% year-on-year, versus 21.2% for the other airlines, leading to a 7.1% year-on-year decline in GOL’s yields, lower than that of the industry as a whole. Demand - Domestic Market Industry demand increased by 26.5% over 2Q10, chiefly due to the 14.4% increase in domestic-market seat supply, which led to lower yields and pushed up domestic passenger traffic in a quarter with a seasonally smaller share of leisure passengers. In 1H11, industry demand grew by 21.5% due to the fierce competition generated by the substantial upturn in supply, as in the quarterly comparison. GOL’s demand increased by 14.2% over 2Q10, mainly due to: (i) increased competition in the domestic market, leading to a 13.8% decline in yields; and (ii) an upturn in domestic traffic due to the rerouting of international traffic to the national market caused by the restrictions on operations in the Southern Cone in June. In comparison with 1Q11, demand fell by 10.0% due to first-quarter seasonality (school vacations and holidays), as well as the smaller number of domestic charter flights operated by the Company. Demand – International Market Industry demand grew by 20.7% year-on-year, chiefly due to Brazil’s economic stability and the continuous appreciation of the Real against the Dollar, which fell by 11.0% in the period, encouraging the expansion of international passenger traffic. In 1H11 international demand increased by 19.0% for the same reasons. Demand on GOL's international route network grew by 4.8% over 2Q10, chiefly due to: (i) the larger number of international destinations (Barbados and Aeroparque/Buenos Aires); and (ii) joint operations with travel agencies to sell blocks of aircraft seats in order to attract more leisure travelers. The increase was partially offset by the operational restrictions caused by the Chilean volcano Puyehue in the entire Southern Cone region, the decision to discontinue international charter flights and the return of three B767s in the quarter. In comparison with 1Q11, demand dropped by 29.2% due to: (i) first-quarter seasonality; (ii) the operational restrictions in the Southern Cone in June; (iii) the termination of charter flights in 2Q11; and (iv) the return of three B767s. International market performance was positively impacted by the increase in leisure passengers due to the 4.3% appreciation of the Real against the Dollar. Load Factor and Yields As a result of the factors described above, the load factor on GOL’s route network reached 66.5% in 2Q11, 6.2 p.p. up on the 60.4% reported in 2Q10 and 5.8 p.p. down on the 72.3% posted in 1Q11. In the first half, the Company recorded a load factor of 69.5% in its total network, 4.2 p.p. higher than in 1H10. GOL’s total demand moved up by 11.4%, while supply grew by 4.7%. Consequently, the Company was able to make more efficient use of its fleet, both in term of increased productivity (13.2 block-hours per day, versus 12.8 block-hours in 1H10) and a higher occupation rate. Yields fell by 13.8% over 2Q10, chiefly due to the 14.4% upturn in the industry’s domestic supply (21.6% excluding GOL). In comparison with 1Q11, yields recorded an 8.2% decline, also due to the tighter competition in the domestic market, exemplified by the 0.5% increase in supply excluding GOL in a quarter seasonally weaker than the first three months. Operating Data 2Q11 2Q10 (*) Var.% 1Q11 (*) Var.% Revenue Passengers (000) 8,224 7,248 13.5% 8,595 -4.3% Revenue Passengers Kilometers (RPK) (mm) 7,571 6,675 13.4% 8,591 -11.9% Available Seat Kilometers (ASK) (mm) 11,380 11,060 2.9% 11,875 -4.2% Load Factor 66.5% 60.4% +6.2 pp 72.3% -5.8 pp Break-Even Load Factor (BELF 78.0% 58.2% +19.9 pp 65.0% +13.1 pp Aircraft Utilization (Block Hours.Day) 13.0 12.7 2.8% 13.3 -2.3% Average Fare (R$) 167.6 194.6 -13.9% 198.2 -15.4% Yield per Passenger Kilometer Net(R$ cents) 18.21 21.13 -13.8% 19.83 -8.2% Passenger Revenue per ASK (PRASK) (R$ cents) 12.11 12.75 -5.0% 14.35 -15.6% Operating Rev. per ASK Net (RASK) (R$ cents) 13.76 14.38 -4.3% 15.96 -13.8% Operating Cost per ASK (CASK) (R$ cents) 16.14 13.87 16.4% 14.34 12.6% Operating Cost, Ex- Fuel, per ASK (R$ cents) 9.72 8.70 11.8% 8.70 11.7% Departures 74,608 72,970 2.2% 75,614 -1.3% Average Stage Lenght (km) 893 902 -1.0% 930 -4.0% Average Number of Operating Aircraft 109.0 108.7 0.3% 111.0 -1.8% Fuel Consumption (mm liters) 358 351 2.0% 382 -6.1% Full-Time Equivalent Employees at Period End 18,691 18,686 0.0% 18,706 -0.1% Average Exchange Rate 1.60 1.79 -11.0% 1.67 -4.3% End of Period Exchange Rate 1.56 1.80 -13.3% 1.63 -4.2% Inflation (IGP-M) 3.1% 2.8% +0.3 pp 2.4% +0.7 pp Inflation (IPCA) 3.9% 3.1% +0.8 pp 2.4% +1.4 pp WTI (avg. per barrel, US$) 102.34 77.88 31.4% 94.60 8.2% Gulf Coast Jet Fuel Cost (avg. per liter, US$) 0.83 0.56 46.9% 0.75 10.2% Sources: (1) Brazilian Central Bank (2) FGV (3) IBGE (4) Bloomberg (*) 2Q10 operational data were recalculated due to the change in the methodology for calculating air traffic statistics introduced by Anac’s 2anual (Official Letter no. 11/2010/GEAC/SRE/ANAC), published and effective as of October 2011; (**)2Q10 load factor corrected according to the average number of operational aircraft in the period. * Few calculations of variations on the report may not match due to rounding. Fleet and Fleet Plan The Company closed 2Q11 with a standardized operational fleet of 115 B737-700 and 800 NG aircraft, with an average age of 6.9 years and a total fleet of 121 aircraft. Three B767-300 aircraft were returned during the quarter. Operating Fleet Seats 2Q11 2Q10 Var.% 1Q11 Var.% Regular Flights B737-300 141 - B737-700 NG 144 43 42 1 40 3 B737-800 NG 177 17 17 - 15 2 B737- 187 55 52 3 56 (1) Subtotal 4 4 Charters Seats 2Q11 2Q10 Var.% 1Q11 Var.% B767-300 ER 218 - 4 (4) 4 (4) Sub Total 19,759 - - Non Operating Fleet Seats 2Q11 2Q10 Var.% 1Q11 Var.% B737-300 141 - 5 (5) 3 (3) B737-700 NG 144 - - - 2 (2) B737-800 NG 177 - - - 3 (3) B737- 187 3 - 3 - 3 B767-300 ER (3) 218 3 2 1 2 1 Sub Total 6 7 10 Total 21,437 Total number of seats in 2Q11. Includes regular route network aircraft (B737s) and charter flight aircraft (B767s) . Three B767s were returned in 2Q11 and are no longer part of the Company’s 2011 total fleet. The other B767s are not in the operational fleet. Three B737-aircraft are currently subleased to an European airline. The Company leases its entire fleet through a combination of financial and operational leases. Out of the total of 121 aircraft, 80 were under operational leasing and 41 under financial leases. GOL also has purchase options on 35 aircraft when their leasing contracts terminate. Operating Fleet Plan B737-700 NG 40 40 40 40 40 B737-800 NG* 75 79 81 85 91 Total * inclui aeronaves SFP (Short Field Performance) Aircraft Payments Forecast (R$MM) >2015 Total Pre-Delivered Deposits 164.8 392.9 468.0 434.1 352.8 65.4 1,878.0 Aircraft Acquisition Commitments 885.1 377.3 2,060.0 3,304.6 2,878.4 6,574.8 16,080.2 Total *Price List Capex GOL invested R$100.0mm in 2Q11, 63% of which in the acquisition of aircraft to be delivered between 2011 and 2013 (pre-delivery deposits); 24% in the purchase of parts; and around 14% in IT and the expansion of the maintenance center in Confins, Minas Gerais (construction of the Wheel and Brake Workshop). C apex in 2011 is estimated at around R$500mm to R$550mm . Ownership Breakdown ON % PN % Total % Investment Fund in Volluto Participations 137,032,718 100.0 35,963,279 27.0 172,995,997 64.0 Board 16 - 2,004,542 1.5 2,004,558 0.7 Treasury Stocks - - 454,425 0.3 454,425 0.2 Free-Float - - 94,931,886 71.2 94,931,886 35.1 Total Summary: 2011 Guidance GOL has revised its 2011 guidance given the current domestic competitive scenario, continuing high fuel costs and higher-than-expected expenses. 2011 Guidance Previous Scenario Scenario Worst Best Worst Best Brazilian GDP Growth 4.0% 5.0% 4.0% 5.0% Domestic Demand Growth (%RPKs) 10.0% 15.0% 12.0% 18.0% Passengers Tranported (MM) 34 36 34 36 GOL Capacity (ASKs billion) 48.0 50.0 48.0 50.0 Fleet (end of period) 115 115 115 115 Yield (R$ cents) 19.5 21.0 GOL Demand (RPKs billion) 33.0 35.0 Departures (000) 315 340 315 340 CASK Ex-fuel (R$ cents) 8.7 8.3 Fuel Liters Consumed (billion) 1.55 1.65 1.55 1.65 Fuel Price (R$.liter) 2.10 2.00 2.10 2.00 Average WTI (US$.barrel) 115 100 115 100 Average Exchange Rate (R$.US$) 1.68 1.58 Operating Margin (EBIT) 6.5% 10.0% 1.0% 4.0% Contact About GOL Linhas Aéreas Inteligentes S.A. Investor Relations Leonardo Pereira Edmar Lopes Raquel Kim Gustavo Mendes Phone: (11) 2128-4700 E-mail: ri@golnaweb.com.br Website: www.voegol.com.br/ri Corporate Communications Phone: (11) 2128-4413 E-mail: comcorp@golnaweb.com.br Media Relations Edelman (USA and Europe): Meaghan Smith and Robby Corrado Phone: 1 (212) 704-8196 / 704-4484 E-mail: meaghan.smith@edelman.com or robby.corrado@edelman.com GOL Linhas Aéreas Inteligentes S.A. (Bovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 940 daily flights to 63 destinations in Brazil and 13 in South America and the Caribbean under the GOL and VARIG brands. It operates a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type . It also offers its clients a further 12 Brazilian destinations through agreements with local regional airlines. In addition, the SMILES loyalty program, the biggest in Brazil, allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to more than 1800 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. This release contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to GOL’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of GOL’s management. Such forward-looking statements depend substantially on external factors, in addition to the risks disclosed in GOL’s filed disclosure documents and are, therefore, subject to change without prior notice. 1. Corporate information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a public-listed company incorporated in accordance with Brazilian Corporate Laws, organized on March 12, 2004. The objective of the Company is through its operating wholly-owned subsidiary VRG Linhas Aéreas S.A. (“VRG”) to exploit (i) regular and non-regular air transportation services of passengers, cargo and mail bags, domestically or internationally, according to the concessions granted by the competent authorities; (ii) complementary activities of chartering air transportation of passengers. GLAI is the direct parent company of the wholly-owned subsidiaries GAC Inc (“GAC”), Gol Finance (“Finance”) and indirect parent company of SKY Finance II (“SKY II”). GAC was established on March 23, 2006, according to the laws of Cayman Islands, and its activities are related to the aircraft acquisition for its single shareholder GLAI, which provides a finance support for its operational activities and settlement of obligations. GAC is the parent company of SKY Finance and SKY II, established on August 28, 2007 and November 30, 2009, respectively, both located in Cayman Islands, which activities are related to obtaining funds to finance aircraft acquisition. Sky Finance and Sky II was closed in 2010, after the payment of all funds raised by the company, considering that both was created with the specific objective of obtaining such funds. Finance was established on March 16, 2006, according to the laws the Cayman Islands, and its activities are related to obtaining funds for aircraft acquisition. On April 9, 2007, the Company acquired VRG, a low-cost and low-fare airline company, which operates domestic and international flights with GOL and VARIG brands, providing regular and non-regular air transportation services among the main destinations in Brazil, South America and the Caribbean. The Company’s shares are traded in the New York Stock Exchange (NYSE) and on the São Paulo Stock Exchange (BM&FBOVESPA). The Company has entered into an Agreement for Adoption of Level 2 Differentiated Corporate Governance Practices with BM&FBOVESPA, and integrates the indices of Shares with Differentiated Corporate Governance – IGC and Shares with Differentiated Tag Along – ITAG, created to identify companies committed to the adoption of differentiated corporate governance practices. 2. Basis of preparation and summary of significant accounting policies The authorization for issue of this interim consolidated financial statements occurred in the Board of Directors’ meeting on March 26, 2012. The registered office is located at Rua Tamoios, 246, Jd. Aeroporto, São Paulo, Brazil. 2.1 Basis of preparation The quarterly i nterim consolidated financial statements were prepared for the period ended on June 30,2011 in accordance with International Accounting Standards (IAS) no. 34, related to consolidated interim financial statements, as issued by the International Accounting Standards Board (IASB) and technical pronouncement CPC 21 – Demonstração Intermediária (Interim Financial Reporting). IAS 34 requires the use of certain accounting estimates by the Company Management. The interim consolidated financial statements were prepared based on historical cost, except for certain financial assets and liabilities, which are measured at fair value. These interim consolidated financial statements do not include all the information and disclosure items required in the consolidated annual financial statements. Therefore, they must be read together with the consolidated financial statements referring the year ended December 31, 2010, and filed on February 22, 2011, which were prepared according to International Financial Reporting Standards – IFRS. There was no changes in accounting policies adopted on December 31,2010. Some items of the Balance Sheet for the year ended December 31, 2010, presented for comparative purposes, were reclassified for adequacy and consistency with the period ended June 30, 2011. 2.2 Restatement by correction of error In April of 2011, the Company concluded the implementation of the new revenue recognition module (ARACS) to complement the current reservations system - New Skies. In connection with this implementation, the Company has identified a difference at the deferred revenue balance in relation to the historical amounts recognized in the financial statements. The total quantified error, which was initially recognized in the profit or loss of the first quarter of 2011 as a reduction of revenue, amounted to R$56,760 (R$37,462 net of taxes), and was associated with the recognition of interline revenues. The Company interline ticket sales represent sales from the Company to other airline entities under interline agreements. In accordance with these agreements an airline entity can use the Company´s reservation system to book domestic flights in Brazil by paying a predetermined contractual price. Before implementing the new system, interline deferred revenue was recognized in accordance with the contractual price. However, the recognition of passenger´s revenue was based on the spot ticket price. Consequently, the difference could represent either an overstatement or an understatement of revenues, depending on the difference between the contractual interline price and the spot price. In 2008 the Company initiated the interline transactions and since then the volume of these transactions have been increasing year after year. However, due to certain system limitations of the reservation system related to the inability to reprocess historical data, the Company is unable to allocate this error to the periods which they have occurred, which are the years ended December 31, 2008, 2009 and 2010 and the first quarter of 2011. After the first quarter of 2011 this system deficiency has been remediated with the conclusion of the new revenue recognition system implementation. After further considerations, the Company has concluded that the most appropriate way to reflect this adjustment was in the opening balance of the retained earnings as of January 1st, 2011, pursuant to paragraph 44 of CVM Deliberation 592/09 “Políticas Contábeis, Mudança de Estimativa e Retificação de Erro” and IAS 8, "Accounting Policies, Changes in Accounting Estimates and Errors”. The impacts of this adjustment to the quarterly financial statements are as follows: Previous reported Restated Previous reported Restated 6 months ended on 06/30/2011 3 months ended on 03/31/2011 Passenger revenues 3,025,673 3,082,433 1,647,088 1,703,848 Current Income Tax and Social Contribution expenses (308) (19,606) (4,102) (23,400) Net revenue (loss) of the period (326,769) (289,307) 31,934 69,396 Earnings (losses) per share basic (1.20) (1.07) 0.12 0.26 Earnings (losses) per share diluted (1.20) (1.07) 0.12 0.26 3. Seasonality The Company expects that the revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. By considering of the high portion of fixed costs, this seasonality tends to cause variations in our operational income from quarter to quarter. 4. Cash and cash equivalents 06/30/11 12/31/10 Cash and bank deposits 194,493 Cash equivalents 1,761,365 1,955,858 On June 30, 2011, cash equivalents refers substantially to investment funds, government bonds and bank deposit certificates, bearing interest rates of 98.5% to 103.5% of Certificado de Depósito Interbancário (CDI). The breakdown of cash equivalents balance is presented below: 06/30/11 12/31/10 Bank deposit certificates 678,253 Government bonds 245,186 Investment funds 837,926 1,761,365 These financial investments provide high liquidity and are promptly converted into known cash amount, and are subject to insignificant risk of value change. 5. Restricted cash On June 30,2011, restricted cash is represented by a guarantee deposits linked to loans from the Banco Nacional de Desenvolvimento Econômico e Social (BNDES) which were applied in DI funds and paid the average rate of 98.5% of CDI. On April 2011, the Company redeemed CDB (Bank deposit certificates) with Santander Bank in amount of R$25.000, which were the guarantee of Banco de Desenvolvimento de Minas Gerais (BDMG), replaced by chattel mortgage of aircraft’s equipment. On June 30, 2011, the restricted cash recorded in non-current assets corresponded to R$8,608 (R$34,500 on December 31, 2010). 6. Short term investments 06/30/11 12/31/10 Private Bonds (CDB) - Government bonds - Foreign bank deposits 19,790 Investment Funds (FIDC) - 2,816 22,606 Short term 22,606 Long term - 22,606 On June 30, 2011, the balance of short term investments is mainly form by government bonds and private bonds ( CDB – Certificado de depósitos bancários – Certificate of bank deposits) with maturity date until January 2015, bearing interest at 100.0% of CDI. 7. Trade and other receivables 06/30/11 12/31/10 Local currency: Credit card administrators 90,612 Travel agencies 149,393 Installments sales 48,564 Cargo agencies 20,582 Airline partners companies 16,608 Other 27,491 353,250 Foreign currency: Credit card administrators 5,855 Travel agencies 3,935 Cargo agencies 141 9,931 363,181 Allowance for doubtful accounts (60,127) 303,054 Changes in the allowance for doubtful accounts for six months period ended June 30,2011 are as follows: 06/30/11 06/30/10 Balance at the beginning of the period (52,399) Additions (14,542) Irrecoverable amounts 3,750 Recoveries 6,204 Balance at the end of the period (56,987) The aging analysis of accounts receivable is as follows: 06/30/11 12/31/10 Falling due 270,286 Overdue until 30 days 19,091 Overdue 31 to 60 days 4,128 Overdue 61 to 90 days 5,533 Overdue 91 to 180 days 8,041 Overdue 181 to 360 days 7,052 Overdue above 360 days 49,050 363,181 The average receivable period of installment sales is seven months and monthly interests based on 5.99% is charged over the receivable balance, which is recognized as finance income when received. The average term for receipt of other accounts receivable is 45 days. On June 30, 2011, accounts receivable from travel agencies amounting to R$16,000 (R$24,300 on December 31, 2010) are related to loan agreements guarantees . 8. Inventories 06/30/11 12/31/10 Consumables 16,702 Parts and maintenance materials 117,740 Advances to suppliers 43,725 Imports in progress 1,885 Others 7,942 Provision for obsolescence (17,004) 170,990 Changes in the allowance for inventory obsolescence is as follows: 06/30/11 12/31/10 Balance at the beginning of the year (8,602) Additions (44,426) Write-offs 36,024 Balance at the end of the year (17,004) 9 . Deferred and recoverable taxes 06/30/11 12/31/10 Recoverable taxes: Current assets ICMS 7,039 Prepaid IRPJ and CSSL 35,186 IRRF 8,548 Withholding tax of public institutions 17,334 Value-added taxes – IVA (4) 3,512 Income tax on imports - 15,805 Other 719 Total recoverable taxes - current 88,143 Deferred taxes: Non-current assets Tax losses carryforward 340,055 Negative basis of social contribution 122,420 Temporary differences: Mileage program 70,603 Allowance for doubtful accounts 190,664 Provision for tax, labor, and civil provision 44,556 Return of aircraft 11,318 Others 37,929 Total deferred tax - non-current assets 817,545 Non-current liabilities Brands 21,457 Flight rights 190,686 Maintenance deposits 155,266 Engine and rotable depreciation 115,098 Reversal goodwill amortization 51,064 Aircraft leasing operations 94,950 Others 13,664 Total deferred tax - non-current liabilities 642,185 (1) ICMS: State tax on sales of goods and services. (2) IRPJ: Brazilian federal income tax on taxable net profits. CSLL: social contribution on taxable net profits, created to finance social programs and funds. (3) IRRF: withholding of income tax applicable on certain domestic operations, such as payment of fees for some service providers, payment of salaries and financial income resulting from bank investments. (4) IVA: Value-added tax for sales of goods and services abroad. The Company and its subsidiary have tax losses carry forward and negative bases of social contribution in the determination of the taxable profits, to be compensated with 30% of the annual taxable profits, without an expiration date, in the amounts following: Parent Company (GLAI) Subsidiary (VRG) 06/30/11 12/31/10 06/30/11 12/31/10 Accumulated income tax losses carryforward 264,920 1,299,555 Negative basis of social contribution 264,920 1,299,555 The credits resulting from tax losses carry forward and negative basis of social contribution were recorded based on the firm expectation for generation of future taxable profits of the Company and its subsidiaries, in accordance with the legal limitations. The projections of future taxable profits for utilization to compensate tax losses carry forward and negative basis of social contribution, are technically prepared and supported based on their business plans which are approved by the Board of Directors, indicate the existence of sufficient taxable profit for the realization of the deferred tax assets recognized. The Company through its parent company GLAI has a total tax credit amount of R$607,353. However, the Company and subsidiary recognized an allowance for loss of R$152,892 for the credits that with no perspective of realization in an immediate future. The management considers that would be recognized on December 31, 2011, when the company’s business plan will be revised. The Management considers that the deferred tax assets arinsing from temporary differences will be realized proportionally to the realization of provisions and final out came of future events. The reconciliation between income tax and social contribution, calculated by the application of the statutory tax rate combined with values reflected in the net income, is demonstrated below: Three months period Six months period ended 30/06/11 06/30/11 06/30/10 06/30/11 06/30/10 loss before Income Taxes - restated (55,934) 1,746 Combined tax rate 34% 34% 34% 34% Income tax at combined tax rate 19,018 (594) Adjustments for calculating the effective tax rate: Non-deductible income from subsidiaries (4,570) (8,815) Nondeductible expenses (nontaxable income) of subsidiaries (4,519) (4,265) Nondeductible expenses (nontaxable income) (735) (83) Income tax on permanent differences (929) (2,682) Exchange variation on investments abroad (4,928) (13,982) Use of tax credits in the repayment of Law 11,941 - - Benefit not recognized under tax losses carry forward and negative bases of social contribution 690 690 Income tax and social contribution expenses 4,027 (29,731) Current income tax and social contribution 11,882 (20,558) Deferred income tax and social contribution (7,855) (9,173) 4,027 (29,731) 10. Prepaid expenses 06/30/11 12/31/10 Deferred losses from sale-leaseback transactions (a) 58,888 Prepayments of hedge awards 31,536 23, Prepayments of leasing 23,573 33,322 Prepayments of insurance 10,009 27,860 Prepayments of commissions 8,804 16,628 Others 5,432 5,665 138,242 170,383 Current 88,727 116,182 Non-current 49,515 54,201 (a) During the accounting years of 2007, 2008 and 2009, the Company registered losses with sale-leaseback transactions performed by its subsidiary GAC Inc. for 9 aircrafts in the amount of R$89,337. These losses are being deferred and amortized proportionally to the payments of the respective leasing contracts during the contractual term of 120 months. Further information related to the sale-leaseback transactions are described in Note 25b. 11. Deposits Maintenance deposits Under certain existing lease agreements, maintenance deposits are paid to aircraft and engine lessors that are to be applied to future aircraft maintenance. The maintenance deposits paid under lease agreements exempt neither the obligation to maintain the aircraft nor the cost risk associated with the maintenance activities of the aircraft lessor. The Company maintains the right to select any third-part maintenance provider or to perform such services in-house. These deposits are calculated based on a performance measure, such as flight hours or cycles, and are available for reimbursement to the Company upon the completion of the maintenance of the lease aircraft. Therefore, these amounts are recorded as a deposit on the balance sheet and maintenance cost is recognized when the underlying maintenance is performed, in accordance with an accounting maintenance policy. Certain lease agreements provide that the excess deposits are not refundable to the Company. Such excess could occur if the amounts ultimately expended for the maintenance events were less than the amounts deposited. Any excess amounts held by lessor or retained by the lessor upon the expiration of the lease, which are not expected to be significant, would be recognized as additional aircraft rental expense. On June 30, 2011, the Company changed the classification of maintenance deposits from non-monetary to monetary asset, as the transactions of these assets, since 2011 occurred substantially through receipts of financial funds, according to the renegotiations conducted with the lessors, recognized in the period of six month ended June 30, 2011 the amount of R$ 76,548 as exchange variation expense. Based on regular analysis of deposit recoveries, Management believes that the values disclosed in the consolidated balance are recoverable, and there are no indicators of impairment of maintenance deposits, which balances on June 30, 2011 are classified in non-current assets and amount to R$366,981 (R$456,666 on December 31, 2010). Additionally, the Company holds contracts with some lessors to replace deposits by letters of credit, to enable the utilization of deposits to cover other disbursements related to leasing contracts. Many of the aircraft leasing contracts do not require maintenance deposits. Deposits in guarantee for leasing contracts As required by the leasing contracts, the Company makes guarantee deposits on behalf of the leasing companies, the refund of which occurs upon the contract expiration date. On June 30, 2011, the balance of guarantee deposits for leasing contracts, classified in non-current assets, is R$87,447 (R$127,963 on December 31, 2010). Judicial deposits Judicial deposits substantially represent guarantees of related to tax claims, labor, or civil under judgment until such deposits will continue the resolution of conflicts related to them. The balances of judicial deposits on June 30, 2011, recorded in non-current assets totaled R$ (R$ on December 31, 2010). 12. Transactions with related parties Graphic, consulting and transportation services The subsidiary VRG holds contract with the related part Breda Transportes e Serviços S.A. for passenger and luggage transportation services between airports, and transportation of employees, which expired annually on November, 16 and can be renewed at every 12 months by additional equal periods by signing an amendment instrument signed by the parties, with annual correction based on the General Market Price Index (IGP-M) variation. The Subsidiary VRG also holds contracts with related parties Expresso União Ltda . and Serviços Gráficos Ltda. for, transportation of employees and graphic services, respectively, with 12-month maturity terms without financial charges. The Subsidiary VRG also holds contracts to use Gollog franchising through related part União Transporte de Encomendas e Comércio de Veículos Ltda. , with 60-month maturity terms. The Subsidiary VRG also hold a contract with related party Vaud Participações S.A. for providing administration services and executive management, with maturity terms of two years since October 2010. During the period ended on June 30, 2011, VRG recognized total expense related to these services amounting to R$5,087 (R$5,418 for the six-month period ended on June 30, 2010). All the entities previously mentioned belong to the same business group. Operational lease VRG is the lessee of the property located at Rua Tamoios, 246, São Paulo – SP, owned by Patrimony Administradora de Bens , controlled by Comporte Participações S.A. , company owned by the same shareholder of the Company, which contract expires annually on April 4, can be renewed at every 12 months by additional equal periods and includes clause of annual readjustment based on General Market Price Index (IGP-M) variation. During the six months period ended on June 30, 2011, VRG recognized total expense related to this rental amounting to R$317 (R$215 for the six months period ended on June 30, 2010). Commercial Agreement with Unidas Rent a Car In May 2009, VRG signed a commercial agreement with Unidas Rent a Car , a Brazilian car rental company, which provides a 50% discount to Unidas’ customers in the daily rental rates when they buy air travel tickets on flights operated by the subsidiary VRG in its website. The chairman of the Board of Directors of the Company, Álvaro de Souza, was member of the board of directors of Unidas Rent a Car until June 20, 2011. Accounts payable – current liabilities On June 30, 2011, balances payable to related companies amounting to R$808 (R$878 on June 30, 2010) are included in the suppliers' balances and substantially refers to the payment to Breda Transportes e Serviços S.A. for passenger transportation services. Payments of key management personnel Three months period Six months period ended 06/30/11 06/30/10 06/30/11 06/30/10 Salaries and benefits 3,355 6,135 Social charges 2,895 3,856 Share-based payments 10,950 14,377 Total 17,200 24,368 On June 30, 2011, the Company did not offer post-employment benefits, and there are no benefits for breach of employment agreements or other long-term benefits for Management or other employees. Share-based payments The Company’s Board of Directors within the scope of its functions and in conformity with the Company’s Stock Option Plan, approved the grant of a stock option for key senior executive officers and employees. For the grants until 2009, the options vest at a rate of 20% per year, and can be exercised up to 10 years after the grant date. Due to changes in Stock Option Plan of the Company's shares, approved the Ordinary Shareholders Meeting held on April 30, 2010, for the 2010 grants, the options become exercisable in respect of 20% as from the first year, an additional 30% as from the second and remaining 50% as from the third year. The options under this Plan of 2010 also may be exercised within 10 years after the grant date. The fair value of stock options was estimated at the grant date using option-pricing model of Black-Scholes. The Board of Directors meetings date and the assumptions utilized to estimate the fair value of the stock purchase options using the Black-Scholes option pricing model are demonstrated below: Stock option plans 2009 (a) 2010 (b) Board of Directors meeting date December 9, 2004 January 2, 2006 December 31, 2006 December 20, 2007 February 4, 2009 February 2, 2010 December 20, 2010 Total of options granted 87,418 99,816 113,379 190,296 1,142,473 2,774,640 2,722,444 Option exercisable price 33.06 47.30 65.85 45.46 10.52 20.65 27.83 Fair value of the option on the grant date 29.22 51.68 46.61 29.27 8.53 16.81 16,01 (c) Estimated volatility of the share price 32.52% 39.87% 46.54% 40.95% 76.91% 77.95% 44.55% Expected dividend 0.84% 0.93% 0.98% 0.86% - 2.73% 0.47% Risk-free return rate 17.23% 18.00% 13.19% 11.18% 12.66% 8.65% 10.25% Option duration (years) 10 10 10 10 10 10 10 (a) In April 2010 additional options were granted, totaling 216,673 in addition to those approved by the 2009 plan. (b) In April 2010 additional options were approved totaling 101,894, referring to the 2010 plan. (c) The calculated fair value for 2011 plan was 16.92, 16.11 and 15.17 for respective vesting periods (2011, 2012 e 2013). Changes in the stock options as of June 30,2011 are shown as follows: Stock options Average weighted purchase price Options in circulation as of December 31, 2010 Granted 2,722,444 16.07 Exercised (46,698) 15.40 Adjust on lost rights estimative (970,571) 21.25 Options in circulation as of June 30, 2011 Number of options exercisable as of December 31, 2010 Number of options exercisable as of June 30, 2011 The interval of the exercise prices and the average maturity of the outstanding options, as well as the intervals of the exercise prices for the exercisable options as of June 30, 2011, are summarized below: Options in circulation Options exercisable Exercise price intervals Options in circulation as of Jun/2011 Remaining weighted average maturity (years) Weighted average exercise price Options exercisable as of Jun/2011 Weighted average exercise price 33.06 31,222 4 33.06 31,222 33.06 47.30 37,960 5 47.30 37,960 47.30 65.85 39,299 6 65.85 35,369 65.85 45.46 90,926 7 45.46 63,648 45.46 10.52 386,480 8 10.52 193,240 10.52 20.65 2,176,023 9 20.65 761,608 20.65 27.83 2,419,949 10 27.83 241,995 27.83 10.52-65.85 For the six months period ended on June 30,2011, the Company registered on the equity an result with stock options in the amount of R$14,957 (R$14,377 for the six months period ended on June 30,2010), being the expense presented in the consolidated statements of operations as labor expenses. 13. Earnings or losses per share Although, there are differences in voting rights and liquidation preferences, the Company’s preferred shares are not entitled to receive any fixed dividends. Rather, the preferred shareholders have identical rights to earnings and are entitled to receive dividends per share in the same amount of the dividends per share paid to holders of the common shares. Therefore, the Company understands that, substantially, there is no difference between preferred shares and common shares and the basic earnings or losses per share calculation should be the same for both shares. Consequently, basic earnings or losses per share are computed by dividing income or losses by the weighted average number of all classes of shares outstanding during the period. The diluted earnings or losses per share are computed including dilutive potential shares from the executive employee stock options using the treasury-stock method when the effect is dilutive. The effect anti-dilutive potential shares are disconsidered in calculating dilutive earnings or losses per share. Three months period ended Six months period ended 06/30/11 06/30/10 06/30/11 (Restated) 06/30/10 Numerator Net loss for the period (51,907) ( ) (27,985) Denominator Weighed mean of shares in circulation related to basic earnings per share (in thousands) 266,090 266,090 Adjusted weighed mean of shares in circulation and presumed conversions related to the diluted earnings per share (in thousands) 266,090 266,090 Basic losses per share (0.19) (0.11) Diluted losses per share (1.32) (0.19) (0.11) On June 30, 2011, the diluted earnings or losses per share was calculated by considering the instruments that may have potential dilutive effect in the future. On June 30, 2011 the exercise price of vested stock options of the 2009 and 2010 plans are lower than the average market quotation of the period (in the money). The 2009 plan is in the money even when the vesting stock options expenses are included in the strike price that will incur, of the “vesting” option. However due to the loss reported for the six months ended June 30, 2011 and 2010, these shares have anti-dilutive effect and therefore are not considered in the total number of shares outstanding. 14. Property, plant and equipment 06/30/11 12/31/10 Annual weighted depreciation rate Cost Accumulated depreciation Net value Net value Flight equipment Aircraft under financial leases 11% 2,210,433 Sets of replacement parts and spare engines 4% 649,758 Aircraft reconfigurations 11% 86,992 Aircraft and safety equipment 20% 601 Tools 10% 14,465 2,962,249 Property and equipment in use Vehicles 20% 3,309 Machinery and equipment 10% 15,744 Furniture and fixtures 10% 10,696 Computers and peripherals 20% 14,354 Communication equipment 10% 1,517 Facilities 10% 2,192 Maintenance center – Confins 7% 93,160 Improvements in third-part properties 20% 18,540 Works in progress - - 15,546 175,058 3,137,307 Advances for acquisition of aircraft - - 323,661 3,460,968 Changes in property, plant and equipment balances are shown below: Property, plant and equipment under financial leasing Other flight equipment (A) Advances for acquisition of property, plant and equipment Other Total On December 31, 2010 2,210,433 751,816 323,661 175,058 3,460,968 Additions Write-offs - Depreciation - On June 30, 2011 (a) Additions in 2011 primarily represent total estimated costs to be incurred relating to the reconfiguration of aircraft when returned and improvement costs relating to major overhauled of engine under operating lease. 15. Intangible assets Goodwill Trade names Airport operating rights Software Total Balance on December 31, 2010 542,302 63,109 560,842 100,924 1,267,177 Additions - - - Write offs - - - Amortizations - - - Balance on June 30, 2011 The Company has allocated goodwill and intangible assets with indefinite life, acquired through business combinations, for the purposes of impairment testing to a single cash-generating unit which is the operating subsidiary VRG. The recoverable amount of these assets is tested annually by the Company at the end of year. 16. Short and Long Term Debt Effective average interest rate (p,y,) Maturity 06/30/11 06/30/11 12/31/10 Short term debt Local currency: BNDES loan Jul, 2012 8.66% 14,352 BNDES loan Safra Mar, 2014 11.46% 27,550 BDMG loan Jan, 2014 8.05% 3,376 Interest 19,721 64,999 Foreign currency (in U.S. Dollars): Working Capital Mar, 2012 3.42% 83,803 IFC loan Jul, 2013 4.15% 13,885 FINIMP Jun, 2011 2.69% - 2,718 Interest 33,969 134,375 199,374 Financial Lease Dec, 2021 146,634 Total short term debt 346,008 Long term debt Local currency: BNDES Jul, 2012 8.66% 8,372 BNDES - intermediated by Banco Safra Mar, 2014 11.46% 70,934 BDMG Jan, 2014 8.05% 27,332 Debentures IV Sep, 2015 12.63% 593,870 Debentures V Jun, 2017 12.26% - 700,508 Foreign currency (in U.S. Dollars) IFC loan Jul, 2013 4.15% - 27,770 Senior bonds I Apr, 2017 7.50% 347,501 Senior bonds II Jul, 2020 9.25% 487,887 Perpetual bonds - 8.75% 297,944 1,161,102 1,861,610 Financial Lease Dec, 2021 1,533,470 Total long term debt 3,395,080 3,741,088 The maturities of long-term debt for the next twelve months counted from June 30,2011, are as follows: After Without maturity date Total Local currency: BNDES loan 1,196 - 1,196 Loan – Safra 13,392 28,899 14,996 - - - 57,287 BDMG and BDMG II loan 4,370 6,354 4,339 4,339 7,620 - 27,022 Debêntures - - - 594,515 492,736 - 1,087,251 18,958 35,253 19,335 598,854 500,356 - 1,172,756 Foreign currency (Dollars): Senior bonds I - 326,546 - 326,546 Senior bonds II - 457,525 - 457,525 Perpetual bonds - 279,435 279,435 - 784,071 279,435 1,063,506 Total Fair values of senior and perpetual bonds, on June 30, 2011, reflecting the frequent readjustment of market quotations of these instruments, based on the exchange rate in effect on the balance sheet closing date, are shown below: Consolidated Book Market Senior notes (I and II) 784,071 842,219 Perpetual bonds 279,435 274,882 Working capital On March 21, 2011, the Company collected a working capital loan amounting R$85,000 (USD51,121), tax of 3.42% p.a. and maturity date on March 15, 2012. The Company also contracted a swap operation, changing the effective cost of the loan to 118% of CDI-over, in local currency . On June 30, 2011, the balance registered in current liabilities was R$79,240. The Company quit the amount of R$82,841 (USD50,000), related to working capital on March 31, 2011. Finimp On June 14, 2011 the Company quit the amount of R$2,659, related to the loan of funds proceeding from Banco do Brasil , collected in June, 2010. Debentures On June 10, 2011, the Company approved the fifth public issue of 500 debentures not convertible into shares in a single series issued by VRG without real guarantee at par value of R$1,000, totaling R$ 500,000. This issue is intended to provide the working capital from VRG. The issuance costs were R$7,264, which comprise the net amount of R$492,736. The maturity of the debentures is six years from the date of issuance and its repayment will be entirely recognized on June 10, 2017. The debentures are paid at an interest rate of 120% of CDI. On June 30, 2011, the amount recorded in long term debt was R$492,736. Finance leases Future payments for considerations of finance leasing contracts are established in U.S. Dollars, and are as follows: 06/30/11 12/31/10 2011 227,174 2012 227,174 2013 227,174 2014 227,174 2015 219,576 After 2015 935,450 Total of minimum lease payments 2,063,722 Less: total interest (383,618) Present value of minimum leasing payments 1,680,104 Less: short-term installment (146,634) Long-term installment 1,533,470 The discount rate used to calculate the present value of the minimum leasing payments is 6.24% on June 30, 2011 (6.23% on December 31, 2010). There are no significant differences between the present value of minimum leasing payments and the market value of these financial liabilities. The Company extended the maturity date of financing for some of its aircrafts leased during 15 years, by using the SOAR structure (mechanism for extending the amortization and financing payment), which enables performing calculated withdrawals to be made for settlement by payment in full at the end of the leasing contract. On June 30, 2011 the value of withdrawals performed for the integral payment on the expiration date of the leasing contract is R$42,267 (R$37,407 on December 31, 2010). Restrictive covenants The Company has restrictive covenants in loan agreements with the following financial institutions: IFC, BNDES, and Banco do Brasil . On June 30, 2011, the Company and its subsidiaries are not complied with the minimum parameters set with the financial institutions IFC and BNDES. The Company has a letter of credit with BNDES in the amount of R$ 25 million, a higher value than the current debt, avoiding liquidity problems in case of debt repayment needs. On June 30, 2011, the Company does not achieve the minimum level required by the IFC loan agreement. However, the Company's management believes to be in compliance with existing obligations under this agreement, as described in its clauses that a default can only occur effectively 30 days after the official notification of the financial institution, called "cure period". Administration appropriated the balance of non-current loan to the current, in order to comply the rules described in IAS 37 - Provisions, Contingent Liabilities and Contingent Assets. 17. Advance ticket sales On June 30, 2011 , the balance of advance ticket sales in current liabilities of R$492,763 (R$517,006 on December 31, 2010) is represented by 2,751,596 tickets sold and not yet used with 85 days of average term of use (95 days on December 31, 2010). 18. Smiles deferred revenue Since the VRG´s acquisition, the Company has a mileage program denominated Smiles (“Smiles Program”), This program consists in the reward of mileage credits, though accumulation of mileage credits by the passengers, to use for adittional travels. The obligations assumed under the frequent flyer program, (“Smiles Program”) were valued at the VRG’s acquisition date at estimated fair value that represents the estimated price that the Company could pay to a third part to assume the mileage obligation expected to be recovered on the mileage program. On June 30
